Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes on Case
Applicant filed a Petition for Revival on 11/4/2021, and that petition was granted on 12/9/2021.  The present Examiner’s Amendment and Reasons for Allowance amends the claims relative to applicant’s claims dated 6/28/2017.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Guebert on December 20, 2021.
The application has been amended as follows: 
Amend claim 1 as follows: A method of remediating residue on a media asset comprising a tape provided on a supply reel such that the layers of the tape are adjacent and in contact with each other, the method comprising:
	preliminarily cleaning the media asset;
	treating the media asset; and
 
	wherein finally cleaning the media asset comprises:
		mounting the media asset on a cleaning machine;
		unwinding the tape from the supply reel and cleaning the tape with a
cleaning machine, wherein cleaning the tape with the cleaning machine
comprises positioning the tape within a receiving area defined by a first
cleaning arm and a second cleaning arm of a cleaning device, guiding the tape through the receiving area such that a first side of the tape contacts a first cleaner rotatably mounted on the first cleaning arm and a second side of the tape contacts a second cleaner rotatably mounted on the second cleaning arm, and selectively rotating the cleaning device to adjust an amount of contact between the first cleaner and the tape and between the second cleaner and the tape;
	wherein treating the media asset comprises:
		baking the media asset;
		determining whether adjacent layers of the tape are stuck to each other
and, if so:
submerging the tape in a cleaning bath for a predetermined period of time,
unwinding the tape from the supply reel to a take-up reel at an
unwind speed while drying the magnetic tape, and
rewinding the tape onto the supply reel at a rewind speed; and
			
Amend claim 15 as follows: The method of claim 1, wherein finally cleaning the media asset further comprises:


cleaning flanges of the media asset; and
rewinding the tape onto the supply reel and cleaning the tape.  
Cancel claim 16 and 18-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claim 1, the independent claim.  With regard to claim 1, the most relevant prior art is U.S. 5,311,371 to Clark, which teaches baking magnetic tape at a given temperature and humidity in order to restore magnetic tape (Abstract; Col. 2, line 36 to Col. 3, line 11).  Clark does not teach performing applicant’s recited step of finally cleaning the media asset, wherein  finally cleaning the media asset comprises: mounting the media asset on a cleaning machine, unwinding the tape from the supply reel and cleaning the tape with a cleaning machine, wherein cleaning the tape with the cleaning machine comprises positioning the tape within a receiving area defined by a first cleaning arm and a second cleaning arm of a cleaning device, guiding the tape through the receiving area such that a first side of the tape contacts a first cleaner rotatably mounted on the first cleaning arm and a second side of the tape contacts a second cleaner rotatably mounted on the second cleaning arm, and selectively rotating the cleaning device to adjust an amount of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
December 20, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714